Citation Nr: 0634112	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  94-46 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
for the residuals of a cervical spine injury.

2.  Entitlement to an initial rating higher than 30 percent 
for the residuals of a concussive injury with headaches, left 
ptosis and left eye twitch.

3.  Entitlement to an effective date earlier than March 14, 
1995, for the grant of a 70 percent rating for post-traumatic 
stress disorder.

4.  Entitlement to an effective date earlier than March 14, 
1995, for the grant of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to May 
1971, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The Board considered the appeal of the issues here 
presented on two prior occasions and remanded the appeal for 
additional development and compliance with the Veterans 
Claims Assistance Act of 2000.  The matter is now properly 
returned to the Board for further appellate consideration.

The Board notes that the veteran's representative alluded to 
a possible claim of clear and unmistakable error in September 
2001.  That matter was referred to the RO for appropriate 
action in the Board's remand that same month.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has pronounced intervertebral disc syndrome 
of the cervical spine with little intermittent relief.  

3.  The veteran has very frequent migraine headaches which 
are occasionally incapacitating.

4.  The Board granted an increase in rating to 50 percent for 
the veteran's post-traumatic stress disorder and the RO 
implemented that grant in an October 1993 rating decision.  
The veteran was advised of the rating decision and did not 
appeal the assigned rating. 

5.  On June 16, 1995, the veteran submitted a request for a 
100 percent rating for post-traumatic stress disorder during 
a period of hospitalization from May 1995 to September 1995.  
On October 11, 1995, he requested an increase in rating for 
post-traumatic stress disorder.

6.  On June 5, 1998, the veteran submitted an application for 
a total rating based on unemployability.

7.  The veteran stopped working on March 14, 1995, due to 
post-traumatic stress disorder.  This event represents a 
factually ascertainable increase in symptoms.


CONCLUSIONS OF LAW

1.  Criteria for a 60 percent rating for residuals of a 
cervical spine injury have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.344, 4.1-4.16, 4.40, 4.45, 
4.59, 4.71 (2006), 4.71a, Diagnostic Code 5293 (2000).

2.  Criteria for a 50 percent rating for the residuals of a 
concussive injury, including headaches, ptosis and twitching 
of the left eye, have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 
8100 (2006).

3.  Criteria for assignment of an effective date earlier than 
March 14, 1995, for the grant of a 70 percent rating for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

4.  Criteria for assignment of an effective date earlier than 
March 14, 1995, for the grant of a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2004, April 2005, and July 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
however, the Board specifically finds that the veteran is not 
prejudiced in this case as he has been given notice with 
respect to those elements of a service-connection claim 
pertinent to his current claims, i.e.:  elements of a claim 
of entitlement to an increased rating and for earlier 
effective dates.  Thus, the lack of notice of additional 
benefits that stem from the grant of service connection 
cannot prejudice him.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decisions were pending at the 
time the VCAA was enacted and, as such, notice prior to those 
decisions was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board although he declined to 
do so with respect to the issues here presented.  It appears 
that all known and available records relevant to the issues 
on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  He withdrew his request for a personal 
hearing in April 1997 and has not renewed any such request.  

The Board notes that the veteran's representative requested 
that the issues involving entitlement to earlier effective 
dates be remanded so that the RO may determine the earliest 
date the veteran engaged in marginal employment.  The Board 
sees no need to further delay adjudication in this matter nor 
any legal obligation to remand the matter for an explicit 
finding regarding marginal employment.  As discussed below, 
the assignment of the appropriate effective dates is here 
based more on the timing of the veteran's claims and actual 
employment.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.




Increased Ratings

The veteran requests higher initial ratings for the residuals 
of an in-service helicopter accident.  He specifically 
requests that a 60 percent rating be assigned for his 
cervical spine disability and that a 50 percent rating be 
assigned for his headache and eye disorder, collectively 
referred to as the residuals of a concussive injury.  The 
veteran contends that he has experienced severe neck pain 
with little relief since at least 1987, notwithstanding 
cervical spine surgery, and that he has very frequent 
migraine headaches that cause complete incapacitation at 
times.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

The Board also notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Cervical Spine Injury

The veteran's cervical spine disability is rated as 40 
percent disabling based on findings of severe intervertebral 
disc syndrome.  This rating was assigned using criteria found 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293, in 1999.  At that 
time, and when the veteran initially filed this claim for 
compensation benefits for a neck disorder, Diagnostic Code 
5293 called for the assignment of a 60 percent disability 
evaluation when there was evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  A 40 percent 
evaluation was for assignment when the evidence showed severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome was amended.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (effective September 23, 
2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under Section 
4.25, whichever method results in the higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  Specifically, evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months will result in the grant 
of a 20 percent disability evaluation; evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating; evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months 
warrants the assignment of a 60 percent disability rating.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a were amended, including criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).  The amendment changes the diagnostic code 
numbers used for all spine disabilities and institutes the 
use of a general rating formula for diseases and injuries of 
the spine for the new Diagnostic Codes 5235 to 5243 unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes as outlined 
above under the discussion of Diagnostic Code 5293 
(Intervertebral Disc Syndrome is redesignated as Diagnostic 
Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

A review of the medical evidence reveals that the rating 
criteria extant at the time of the veteran's initial claim 
are far more favorable to the veteran than current criteria.  
Specifically, there is no evidence of the veteran having 
incapacitating episodes of cervical spine symptoms having a 
total duration of at least two weeks to even allow for the 
assignment of a 20 percent rating using the 2002 criteria nor 
is there evidence of ankylosis of the cervical spine so as to 
allow for the assignment of a 40 percent rating under current 
criteria.  As such, there is no avenue for assignment of a 
rating higher than 40 percent using any criteria other than 
those in effect at the time the veteran filed his claim in 
1987.  As such, the Board's discussion will be limited to the 
earlier, more favorable rating criteria.

The medical evidence shows that the veteran underwent VA 
examination in April 1992 and had tenderness over the 
cervical region from C4 to C7 bilaterally.  He had extension 
to 5 degrees, lateral flexion in both directions to 30 
degrees, and the ability to rotate his neck in both 
directions to 50 degrees.  It was determined that the veteran 
had degenerative disc disease of the cervical spine with 
possible cervical radiculopathy into the left upper 
extremity.  Upon VA examination in November 1993, the veteran 
maintained flexion in his cervical spine to 30 degrees and 
complained of constant pain and cramping in his neck muscles.  

The veteran underwent VA neurologic examination in December 
1993 and complained of having a stiff neck that was worse in 
the mornings.  He was assessed to have degenerative joint 
disease of the cervical spine with cervical spondylosis.  In 
February 1997, the veteran underwent another neurologic 
examination and had 20 degrees of flexion in the cervical 
spine, 30 degrees of extension, 10 degrees of left lateral 
flexion, 20 degrees of right lateral flexion, and rotation 
bilaterally to 30 degrees.

The veteran underwent a series of VA examinations in February 
1999 and was found to have significant functional problems 
affecting his cervical spine resulting in fatigability, 
weakness and a lack of endurance.  He had 40 degrees of 
flexion, 20 degrees of hyperextension, 30 degrees of right 
lateral flexion, and 20 degrees of left lateral flexion.  The 
veteran was again assessed to have degenerative disc disease 
of the cervical spine.

Treatment records reflect continued complaints of neck pain 
and the veteran eventually underwent cervical laminectomy at 
the C4-C5 and C5-C6 levels.  Unfortunately, the veteran only 
experienced a brief period of symptom relief.  He continues 
to be treated for chronic neck pain, numbness into his upper 
extremities, and limited motion in his neck.  He is treated 
in a pain management clinic and receives periodic epidural 
injections for a post-laminectomy syndrome and degenerative 
disc disease.  

Magnetic resonance imaging performed in August 2004 showed 
advanced degenerative disc disease at all cervical levels, no 
stenosis secondary to surgery, and bilateral foraminal 
narrowing at multiple levels.  The veteran's orthopedic 
surgeon reported in September 2004 that the neck pain started 
in the paraspinal region and radiated into the shoulders, 
sensation was intact, and tone normal.  No additional surgery 
was recommended.  A neurology consult noted in March 2005 
that the veteran voluntarily guarded his neck but was able to 
move it fully, that he had no real muscle weakness, and that 
his senses were within normal limits.  The neurologist 
reported that he found no objective evidence to correlate the 
veteran's complaints of pain to a specific issue and, as 
such, he would not consider any additional surgery.  He 
opined, however, that the veteran probably had 
supratentorial/functional problems and should continue to be 
managed at a pain clinic.

Given the evidence as outlined above, the Board finds that 
the veteran has a history of persistent symptoms effecting 
his ability to move his neck.  He has daily pain, somewhat 
limited motion, and neurological findings associated with the 
use of his left shoulder and arm.  Although complaints of 
weakness and lack of endurance are to be considered in 
conjunction with the limitation of motion rating criteria as 
per 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Board finds that those complaints cannot 
be dismissed in this consideration of the appropriate rating 
using criteria other than limitation of motion.  Thus, when 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran has pronounced intervertebral 
disc syndrome with little intermittent relief as evidenced by 
his consistent complaints for over fifteen years and only 
minimal improvement with various treatments, including 
surgery.  Accordingly, criteria for assignment of a 60 
percent rating have been met.  

The Board acknowledges that the veteran has had periods when 
his symptoms were less severe than currently.  In an effort 
to allow for the greatest degree of stability of the 
disability evaluation as per 38 C.F.R. § 3.344(a), however, 
the Board finds that the assignment of the more favorable 60 
percent evaluation should be assigned for the entire period 
in question and there is no need for staged ratings.  
Additionally, there are no criteria for assignment of a 
higher rating on a schedular basis for intervertebral disc 
syndrome and an extra-schedular evaluation is not considered 
as the veteran is already assigned a 100 percent rating on an 
extra-schedular basis.



Concussive Injury

The veteran's concussive injury is rated as 30 percent 
disabling using criteria found at 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, as his migraine headaches are the most 
severe residuals of the head injury.  The veteran requests 
that a 50 percent rating be assigned as he has very frequent 
headaches associated with his severe neck pain.  A 50 percent 
rating is the highest available schedular rating under 
Diagnostic Code 8100 and the assignment of such a rating 
requires evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

The evidence of record shows that the veteran complained of 
facial pain and headaches regularly as far back as 1988.  
Upon VA examination in 1993, it was noted that he had severe 
headaches and constant pain.  The veteran underwent VA 
neurologic examination in December 1993 and the examiner 
reported that the veteran had migraines that were 
occasionally incapacitating.  He was also found to have 
Horner's Syndrome with very mild left eye ptosis and notable 
fasciculation.  The examiner opined that the eye problems 
probably represented involvement of the left superior 
cervical ganglion.

Upon VA neurologic examination in February 1997, the 
veteran's headaches were described as radiating up the back 
of his head.  The ptosis of the left eye was stable and he 
had 20/20 corrected vision bilaterally.  The veteran 
underwent another VA neurologic examination in February 1999 
and related having headaches three to four times per month, 
some of which were incapacitating in severity.  Treatment 
notes are consistent with the veteran's reports of having 
severe headaches three to four times per month without much 
relief with medication. 

After reviewing all medical evidence along with the veteran's 
assertions, the Board finds that the evidence shows a history 
of having migraine headaches more than once per month that 
are incapacitating in nature.  Although he has complaints of 
twitching in the left eye and drooping of the left eye lid, 
the veteran has not related any limitations due to his left 
eye disability.  When resolving all reasonable doubt in favor 
of the veteran, however, the Board finds that the evidence is 
suggestive of headaches that are productive of severe 
economic inadaptability.  Thus, the Board finds that the 
veteran has very frequent migraines so severe as to allow for 
the assignment of a 50 percent rating under Diagnostic Code 
8100 for the entire period in question.  As noted above, this 
is the highest schedular rating available and discussion of 
an extra-schedular rating is not required because the veteran 
is already assigned a 100 percent rating on an extra-
schedular basis.

Earlier Effective Dates

The veteran was assigned a 70 percent rating for post-
traumatic stress disorder and a 100 percent rating based on 
individual unemployability in an August 1998 rating decision.  
In November 1998, the veteran withdrew his claim for 
assignment of a higher rating for post-traumatic stress 
disorder and entered his disagreement with the assigned 
effective date, stating that he wanted the award to be 
effective July 1986.  In a January 1999 rating decision, the 
effective date of March 14, 1995, was assigned as that was 
the date the veteran last worked.  

In February 2000, the veteran requested that he be assigned 
the 100 percent rating since 1986; his representative 
reiterated this request in May 2000.  In October 2004, 
however, the veteran stated that the effective date of the 
100 percent rating should be the date he was subjected to 
sodium amytal unnecessarily, which was in 1969 while the 
veteran was still on active duty.  Notwithstanding the 
various dates requested by the veteran, the Board has 
thoroughly reviewed the entirety of the record and determined 
that the currently assigned date is the most favorable 
effective date available for assignment.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The veteran was discharged from active duty in 1971 and made 
his first request for service connection for a psychiatric 
disorder in a September 1987 application.  Service connection 
for post-traumatic stress disorder was granted in a June 1988 
rating decision and a 10 percent rating was assigned thereto 
effective March 1988.  The veteran noted his disagreement 
and, in his October 1988 VA Form 9, stated that a higher 
rating was necessary because he had only marginal employment 
due to his psychiatric disorder, that he could have been paid 
more if he had not been injured during service.  In a letter 
dated in August 1989, a letter he stated he did not believe 
would ever be read by a VA adjudicator, he stated that, "I 
readily concede that I am not 100% disabled."

Based on the evidence of record in 1993, the Board granted an 
increase to 50 percent for the veteran's post-traumatic 
stress disorder and the RO effectuated that grant in an 
October 1993 rating decision when it assigned the effective 
date of July 16, 1987, for the increase in rating.  The 
veteran was given notice of the rating decision and of his 
appellate rights, but he did not appeal any aspect of the 
decision.  Thus, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The Board notes that the RO issued a rating decision 
assigning ratings for the grant of service connection for the 
veteran's neck and head injuries in December 1993 and the 
veteran appealed that decision by submitting a very specific 
notice of disagreement in April 1994.  The notice of 
disagreement made no mention of the October 1993 rating 
and/or disagreement with the assignment of a 50 percent 
rating for post-traumatic stress disorder.  Therefore, the 
notice of disagreement cannot be interpreted as keeping the 
original claim related to post-traumatic stress disorder 
alive.

On June 16, 1995, the veteran requested that he be awarded a 
100 percent rating for the period of time that he would be 
hospitalized for treatment of his post-traumatic stress 
disorder, specifically, May 1995 to September 1995.  This 
request was granted the following week.  

On October 11, 1995, the veteran requested that he be awarded 
an increased rating for post-traumatic stress disorder.  This 
is the claim that began the current matter because the 
original claim filed in 1987 was resolved and became final 
when the veteran did not appeal the October 1993 rating 
decision.  Consequently, the only leeway the Board has in 
determining the earliest possible effective date is one year 
prior to the date of receipt of claim pursuant to 38 C.F.R. 
§ 3.400(o)(2).  Specifically, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the date 
of receipt of claim must be assigned.

The evidence of record shows that the veteran worked full-
time as a floor supervisor at a casino and part-time 
remodeling houses in the early 1990s.  His employer reported 
that he worked as a full-time gaming supervisor without any 
concessions for his disabilities from June 18, 1984, to March 
14, 1995.  The veteran began in-patient psychiatric treatment 
in March 1995 and, upon discharge in September 1995, was 
advised not to return to his work in the casinos but to 
consider being retrained for work more appropriate for his 
strengths and limitations.  In September 1995, the veteran's 
treating psychiatrist opined that the veteran had severe 
symptoms of post-traumatic stress disorder that had worsened 
over the previous few years and that he was unable to 
maintain employment as a result.

The veteran submitted an application for a total rating based 
on unemployability in June 1998.  He reported working forty 
hours per week as a casino supervisor until March 1995.  The 
veteran related that he became too disabled to work on March 
16, 1995, and that he had made several attempts to go on job 
interviews in 1996 but had panic attacks.  The veteran was 
awarded Social Security Administration disability benefits as 
of March 16, 1995.

Based on the evidence of record, the Board finds that the 
veteran was employed on a full-time basis during the one year 
prior to his October 1995 request for an increased rating, 
but that his psychiatric disability caused his employment to 
be terminated in March 1995.  The request by the veteran's 
representative to determine the date upon which the veteran 
became marginally employed is without merit as the record 
clearly shows that the veteran worked as a casino floor 
supervisor from well before October 1994 to March 1995; any 
period of marginal employment prior to October 1994 is not 
for consideration based on the limitations placed on VA by 
the veteran filing his request for an increase in benefits in 
October 1995.

Given the medical evidence that the veteran had a Global 
Assessment of Functioning score of 40 when he was discharged 
from in-patient treatment in September 1995 and that his 
treating psychiatrist found him unemployable as a result of 
his psychiatric symptoms, the Board finds that it is 
factually ascertainable that an increase in disability 
occurred in March 1995 when the veteran stopped working.  The 
Board acknowledges that the veteran's psychiatrist reported 
that symptoms had been increasing over the prior few years, 
but, when resolving all reasonable doubt in favor of the 
veteran, the Board will find that the increase in disability 
occurred during the year preceding the receipt of claim as 
opposed to a few years before the claim because March 14, 
1995, is shown as an actual date upon which the symptoms 
reached such a severe level to cause the veteran to stop 
working.  Finding that the increase in symptoms occurred at 
some point during the few years prior to the September 1995 
report from the veteran's psychiatrist would leave the Board 
with no option other than assigning October 11, 1995, as the 
effective date for the increase in ratings as that is the 
date of receipt of claim.  Accordingly, the Board finds that 
March 14, 1995, is the most favorable date available for 
assignment given the fact that the veteran did not 
continuously pursue his original claim as he contends that he 
did.  Therefore, the veteran's request for earlier effective 
dates is denied.










ORDER

A 60 percent rating for the residuals of a cervical spine 
injury is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A 50 percent rating for the residuals of a concussive injury 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

An effective date earlier than March 14, 1995, for the grant 
of a 70 percent rating for post-traumatic stress disorder is 
denied.

An effective date earlier than March 14, 1995, for the grant 
of a total rating based on individual unemployability is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


